Black,
concurring: I concur in the result reached by the majority opinion. I do not do so, however, because I think that Rieck v. Commissioner; Commissioner v. Dallas’ Estate; Denholm & McKay Co.; and Adolph B. Spreckels, mentioned in the majority opinion were rightly decided. My judgment is to the contrary and I stated my reasons in a dissenting opinion in the Denholm & McKay Co., case. I shall not repeat here the words of dissent which I wrote in-that case, but I respectfully refer to it for a more detailed statement of my views.
The gist of my dissenting opinion in the Denholm & McKay case was that in a proceeding filed with the Board of Tax Appeals contesting a deficiency determined by the Commissioner, the cause of action is the deficiency. Therefore, it is my opinion that in the above cited cases the courts and the Board are wrong in applying the same rule to amended petitions filed with the Board of Tax Appeals as is applied to claims for refund which are filed with the Commissioner of Internal Revenue. It is my view that an amendment to the petition which contains a new assignment of error does not set up a new cause of action, but merely has to do with the one already before the Board. I think that such an amendment, when, filed by permission of the Board, “relates back” for all purposes to the time *136of the filing of the original petition, and that the above cases are in error when they hold that such amendments are tantamount to the filing of new petitions.
If my views in this respect are wrong and the cases to which I have referred are right, then I think there is strong support for the Commissioner’s motion in the instant case. But, for reasons which I have stated, I do not think the above cited cases were correctly decided.
I, therefore, concur with the majority opinion in its conclusion that the Commissioner’s motion should he denied.
Mellott and HaeRon concur in the above.